Citation Nr: 1128440	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  04-40 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for gouty arthritis of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1973 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that granted service connection for gouty arthritis of the lower extremities and assigned an initial 20 percent disability rating.

As the appeal of the Veteran's claim for an initial rating in excess of 20 percent for gouty arthritis of the lower extremities emanates from his disagreement with the initial 20 percent rating assigned following the grant of service connection, the Board has characterized the claim as for a higher initial rating, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in April 2011.  A transcript of the hearing has been associated with the Veteran's claims file.  


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for an initial rating in excess of 20 percent for gouty arthritis of the lower extremities.

A review of the Veteran's claims file reflects that he has received ongoing treatment at the VA San Diego Healthcare System.  Records in the file specifically document treatment at the facility from the time of Veteran's separation from service in 2003 through June 2009.  The Board notes, however, that the Veteran stated in his April 2011 hearing before the undersigned Veterans Law Judge that he has sought treatment on multiple occasions at the San Diego facility in the past several years, suggesting continued regularly occurring treatment.  Specifically, the Veteran reported at the hearing that he had been missing work five or six times per year due to flare-ups of his gouty arthritis and that he had sought doctors' notes from his VA treatment providers concerning his need to miss work due to the attacks.  The Board acknowledges that the RO has sought records of the Veteran's treatment at the San Diego VA facility for a time period ranging from 2003 through June 2009.  It does not appear, however, that the RO has obtained any records more recent than June 2009.

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claim, on remand the agency of original jurisdiction (AOJ) must attempt to obtain the above-identified medical records, along with any other examination or treatment records from the VA San Diego Healthcare System, as well as any associated facilities, and associate any records obtained with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2010).

The Board notes that the Veteran underwent VA examination in November 2008 to assess the current severity of his disorder.  Report of that examination reflects that the Veteran complained of pain in his feet, ankles, and knees secondary to flare-ups of gouty arthritis, although he stated that he had "not had an attack recently."  The Veteran further reported that his flare-ups had become less severe because of the medication he had been prescribed.  He reported experiencing flare-ups in his feet approximately every three to four months, and in his knees every three to four weeks, that caused pain, weakness, stiffness, swelling, heat, and lack of endurance in his feet, ankles, and knees.  The Veteran stated, however, that he had no problems with the joints outside of acute attacks.  The Veteran further noted that when he experienced flare-ups, he would call in sick to work for several days.  However, the Veteran further stated that he had not experienced an "attack" for the previous year to year-and-a-half.  Physical examination found no limitation of motion or pain on motion, and the examiner noted that the Veteran had no functional limitations with his activities of daily living except during a gouty attack, at which time he experienced mild to moderate functional limitation.

The Veteran's gouty arthritis of the lower extremities has been evaluated as 20 percent disabling as an active process under 38 C.F.R. § 4.71a, Diagnostic Code 5017, which provides that gouty arthritis should be rated under Diagnostic Code 5002, which in turn provides that the disability may be rated as an active process or on the basis of chronic residuals.  38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5017 (2010).  For an active process, a 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A rating of 60 percent is warranted with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A rating of 100 percent is warranted with constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (2010).  

When rating gouty arthritis based on its chronic residuals, Diagnostic Code 5002 permits evaluation based on limitation of motion or favorable or unfavorable ankylosis of specific joints affected, consistent with applicable rating criteria.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Id.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  A Note to the Code provides that the rating for active-process gouty arthritis cannot be combined with that for residuals based on limitation of motion or ankylosis; the higher rating is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

The Board further notes that when evaluating musculoskeletal disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension (C&P) Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's or spine's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  

Additionally, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  

In this case, the Board notes that, although the examiner properly conducted an evaluation of the Veteran's physical condition at the time of the November 2008 VA examination, he failed to discuss with any clarity the existence and severity of any systemic complications of the Veteran's gouty arthritis.  The Board thus finds that in light of the above findings, another VA examination is needed to provide current findings with respect to the Veteran's service-connected gouty arthritis of the lower extremities.  Specifically, the VA medical examiner must elicit a detailed history from the Veteran and must discuss, in detail, whether the Veteran experiences symptom combinations productive of definite impairment of health or incapacitating episodes.  The examiner must further record in detail the frequency of incapacitating episodes and their duration, as well as any constitutional manifestation, or active process, and any weight loss or anemia due to the Veteran's gouty arthritis of the lower extremities.  The examiner must also conduct range-of-motion testing of the Veteran's feet, ankles, and knees, addressing the DeLuca requirements, including specific findings pertaining to loss of range of motion in the Veteran's feet, ankles, and knees due to repetitive motion.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The agency of original jurisdiction (AOJ) must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  

2.  The AOJ must obtain from the VA San Diego Healthcare System any available medical records pertaining to the Veteran's examination or treatment at any time from June 2009 to the present.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2010) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for a VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2010).  

With respect to the systemic gouty arthritis disease process, the examiner must discuss, in detail, whether the Veteran experiences symptom combinations productive of definite impairment of health or incapacitating episodes.  The examiner must record in detail the frequency of incapacitating episodes and their duration, as well as any constitutional manifestation, or active process, and any weight loss or anemia.

The examiner must identify each joint affected by gouty arthritis of the lower extremities and provide complete range-of-motion studies for each major joint or group of minor joints, reporting range of motion of each joint in degrees.  Clinical findings must also include whether, during the examination, there is objective evidence of pain on motion (the examiner must indicate at which point pain begins), weakness, excess fatigability, and/or incoordination of any joint or group of joints; and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above, including during flare-ups or with repeated use.  (If no such problems exist, this should be specifically noted.)  The examiner must equate functional losses to disability tantamount to additional loss of motion (beyond the limitation shown on examination).  The examiner must set forth all examination findings, along with the complete rationale for all opinions expressed.  

The examiner must review the Veteran's claims file, to include a copy of this remand.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.  A complete rationale must be given for all opinions and conclusions expressed.  

(Note:  To properly evaluate any functional loss due to pain, C&P Service examiners, as per C&P Service policy, must at the very least undertake repetitive testing (to include at least three repetitions) of the joint's range of motion.  See VA Fast Letter 06-25 (November 29, 2006).)  

4.  The adjudicator must ensure that the examination report complies with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


